Per Curiam:

In the motion for rehearing in this case a remark made in the opinion is construed as a criticism of the abstract—that it was not sufficient to present the question contended for. This is a mistake.. The abstract is unobjectionable; it narrates the evidence and does not copy it from the record.
The contention was that the issue was res judicata,, having been previously decided in the United States, circuit court of Kansas. As said in .the opinion, the: evidence failed to show the four conditions necessary to make the matter res judicata, to wit: identity in. the things sued for, identity of the cause of action,, identity of the persons and parties to the action, and identity in the quality of the persons for or against whom the claim is made.
The motion for a rehearing is denied.